Citation Nr: 1002085	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to radiation exposure.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee replacement, for 
purposes of accrued benefits.

3.  Eligibility for death pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1948 to June 1952.  The Veteran died in October 
2004.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 letter from the Department 
of Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO) which denied the appellant's claims of entitlement 
to accrued benefits, entitlement to service connection for 
the cause of the Veteran's death, and entitlement to a death 
pension.  

The appellant requested a personal hearing before the Board 
in October 2007.      See the appellant's October 2007 
substantive appeal [VA Form 9].  A hearing was scheduled to 
be held via videoconferencing equipment at the RO in Des 
Moines.  However, the appellant subsequently cancelled this 
hearing, instead requesting that the VA "continue this claim 
to the BVA without a personal hearing."                   
See the appellant's July 2008 Statement in Support of Claim.  
Accordingly, the appellant's hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2009).

The appellant recently submitted additional evidence in 
December 2009, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See the December 2009 Informal Hearing 
Presentation, page 1; see also 38 C.F.R. § 20.1304 (2009).

Remanded issue

The appellant's death pension claim is addressed in the 
REMAND portion of the decision below.  That issue is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in October 2004.  The death certificate 
lists the cause of death as respiratory failure due to lung 
cancer as a consequence of smoking.  No autopsy was 
performed.

2.  At the time of his death, the Veteran was service-
connected for one disability, residuals of a hemi-
compartmental left knee replacement.

3.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
service-connected left knee disability and his death.

4.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
military service, to include ration exposure incurred 
therein, and his death. 

5.  At the time of the Veteran's death in October 2004 there 
was pending a perfected appeal as to the Veteran's 
entitlement to an increased disability rating for his 
service-connected left knee disability.

6.  The competent medical evidence of record at the time of 
the Veteran's death indicates that the Veteran's service-
connected left knee disability was manifested by severe 
painful motion.

7.  The competent medical evidence of record at the time of 
the Veteran's death does not show that the Veteran's service-
connected left knee disability was so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority was required.


CONCLUSIONS OF LAW

1.  The statutory presumption of a nexus between in-service 
exposure to radiation and the Veteran's fatal lung cancer has 
been rebutted by competent medical evidence to the contrary.  
38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R.            
§§ 3.307(d), 3.309(d) (2009).
 
2.  Service connection for the cause of the Veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).

3.  Entitlement to an increased disability rating for 
service-connected left knee disability, status post hemi-
compartmental left knee replacement, for the purposes of 
accrued benefits, is warranted. 38 U.S.C.A. §§ 1155, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1000, 4.71a, 
Diagnostic Code 5055 (2009).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to service connection for 
the cause of the Veteran's death and accrued benefits.  As 
will be discussed elsewhere in this decision, the Board is 
remanding the appellant's claim of entitlement to a VA death 
pension.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the appellant and the 
appellant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the appellant and the 
appellant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the appellant and which 
part, if any, VA will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103 (West Supp. 2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

(i.)  The cause of death claim  

With respect to the cause of death claim, the RO informed the 
appellant of VA's duty to assist her in the development of 
her claim in a letter dated August 9, 2005 as well as in a 
November 2006 letter, whereby the appellant was advised of 
the provisions relating to the VCAA.  Specifically, the 
appellant was advised in the letters that VA would assist her 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
With respect to private treatment records, the letters 
informed the appellant that VA would make reasonable efforts 
to obtain non-Federal evidence.  Included with the November 
2006 letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the appellant was asked 
to complete this release so that VA could obtain private 
treatment records on her behalf.

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the November 2006 letter, page 5.  

The appellant was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the August 2005 letter, page 1.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

There is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case as to this issue. Therefore, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

(ii.)  The accrued benefits claim

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, with respect to the appellant's claim for 
accrued benefits, for reasons expressed immediately below, 
the Board finds that the VCAA is not applicable.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present [such as VA treatment records] in the Veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 
2002);    see also Ralston v. West, 13 Vet. App. 108, 113 
(1999).

The outcome of the appellant's accrued-benefits claim hinges 
on the application of the law to evidence which was in the 
file at the time of the Veteran's death.  Because there is no 
additional evidence which may be added to the file, no 
evidentiary development is necessary and no notice of same 
need be provided to the appellant.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist an appellant in obtaining evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's VA treatment records, the 
Veteran's death certificate, various Social Security 
Administration (SSA) records, statements from the Veteran's 
caretaker and the appellant, and a research pamphlet entitled 
"Military Operations," have been associated with the claims 
folder.  

It appears from the record that some of the Veteran's service 
records are missing.  The Board is cognizant of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court 
elaborated on the VA's responsibility to obtain a veteran's 
service treatment records.  The Board finds, however, that no 
useful purpose would be served in remanding this matter for 
more development.  In this case, the RO has attempted to 
locate the Veteran's service treatment records.  The RO first 
submitted a request to the NPRC in July 1983, asking for the 
Veteran's medical record.  In August 1983, the NPRC responded 
that there are no medical records on file, and that the 
Veteran's records were "fire related."  See the August 22, 
1983 Information Request Form.  There is no indication that 
the Veteran's service treatment records still exist.       

The Board notes that with respect to the appellant's cause of 
death claim, the appellant's representative has recently 
asserted that the Veteran is a radiation-exposed veteran, and 
that the Veteran's fatal lung cancer can be presumed to be 
due to in-service radiation exposure under 38 C.F.R. 
§ 3.309(d).  In that connection, the appellant's 
representative has specifically requested that the Board 
remand the Veteran's claim to obtain the Veteran's service 
treatment records and service personnel records, and to 
obtain a radiation dose estimate with subsequent review by 
the Undersecretary for Benefits, so that this exposure can be 
verified.  See M 21-1MR IV.ii.1.C.10.f.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so 
it is in this case with respect to the Veteran's service 
treatment records.  With respect to obtaining the Veteran's 
service personnel records and a radiation dose estimate, as 
will be explained in more detail below, the Board is 
conceding that the Veteran is in fact a radiation-exposed 
Veteran.  A dose estimate is not needed, however, because the 
medical evidence indicates that the veteran's fatal lung 
cancer was not in fact due to radiation exposure.  
Accordingly, remanding the appellant's cause of death claim 
for further evidentiary development in an effort to verify 
the asserted in-service radiation exposure is not necessary 
in this case.  

The appellant's representative has also requested that the 
Board remand the appellant's claim to obtain private 
treatment records from the Veteran's last hospitalization, 
and also to obtain VA medical opinions as to whether the 
Veteran's left knee disability or his in-service radiation 
exposure contributed to his cause of death.  See the December 
2009 Informal Hearing Presentation, page 7.  

With respect to the hospitalization records, the 
representative has offered no specific assertions as to how 
these records are relevant to the missing element of 
appellant's claim, medical nexus.  Rather, the representative 
merely speculates that such records "may substantiate the 
link between the veteran's military service and death."  In 
the absence of any specificity as to what these private 
hospital records will demonstrate outside of what is already 
included in the record, remanding the appellant's cause of 
death claim to obtain these records would serve no useful 
purpose.  Cf., Golz v. Shinseki, No. 09-7039 (Fed. Cir.) 
(Jan. 4, 2010); see also Brock v. Brown, 10 Vet. App. 155, 
161-62 (1997) [VA is not obligated to obtain records which 
are not pertinent to the issue on appeal].

With respect to the appellant's representative's request for 
a medical nexus opinion, competent medical evidence is 
currently of record.  Specifically, the Veteran's October 
2004 death certificate linked the Veteran's cause of death 
[lung cancer] to his history of smoking.    

The Court has crucially held that VA's duty to assist a 
claimant in developing the facts and evidence pertinent to a 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  If the appellant believed that the Veteran's death 
certificate was correct, she was free to submit competent 
medical evidence to the contrary.  She did not do so.  See 38 
U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits]
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has retained the services of a representative, and withdrew 
her request to testify before the Board.  

Accordingly, the Board will proceed to a decision as to the 
first two issues on appeal.

1.  Entitlement to service-connection for the cause of the 
Veteran's death, to include as due to radiation exposure.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).
  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. 
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in "radiation-
exposed" veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d); these diseases include cancer of the lungs.  This 
presumption is rebuttable by probative evidence to the 
contrary.  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease [again, including 
lung cancer].  Third, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the radiation regulations.          See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, and ending on 
July 1, 1946.  See 38 C.F.R. § 3.309.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes lung cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2009).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  Thus, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether his disability is 
otherwise the result of his active service.  In the case of 
cancer, this includes consideration of 38 C.F.R. § 3.309(a).  

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.                      
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2009).

Analysis

Initial matter - missing service records

The Board again notes that the Veteran's service treatment 
records are missing and appear to have been lost in a July 
1973 fire at the national personnel records center in St. 
Louis, Missouri.  See the August 22, 1983 Information Request 
Form.  
The Court has held that in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
appellant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

The Veteran died in October 2004, 52 years after his 
separation from service, at the age of 74.  The death 
certificate lists the cause of death as respiratory failure 
due to lung cancer as a consequence of smoking.  

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, the appellant has advanced 
two theories of entitlement.  First, the appellant argues 
that the Veteran's service-connected knee disability caused 
or contributed to the Veteran's cause of death.  Second, she 
contends that exposure to radiation in service caused or 
contributed to the cause of his death.  The Board will 
address each contention in turn.

(i.)  Left knee disability

In essence, the appellant contends that the Veteran's 
service-connected knee disability restricted the Veteran's 
mobility, resulting in the development of pneumonia, which 
contributed to the Veteran's fatal lung failure.                           
See the appellant's October 2007 VA form 9.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected  disability and the veteran's 
death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).  
With respect to element (1), it is undisputed that the 
Veteran died in 2004.  According to the Certificate of Death, 
the cause of the Veteran's death was respiratory failure due 
to lung cancer. 

Service connection was in effect for a left knee disability 
at the time of the Veteran's death.  Accordingly, element (2) 
has been established.  

With respect to crucial element (3), medical nexus, the 
medical evidence of record indicates that the Veteran's fatal 
respiratory failure was due to lung cancer, which was 
attributed to the Veteran's history of smoking.  See the 
October 2004 death certificate.  This appears to be congruent 
with the veteran's reported medical history.  An April 2003 
VA treatment report pertinently indicated that the Veteran 
had smoked two packs of cigarettes per day for 50 years, and 
a November 1987 VA examination report noted that the Veteran 
smoked 20 cigarettes a day.  

There is no competent medical evidence of record to the 
contrary.  With respect to the appellant's contention that 
the Veteran's service-connected left knee disability somehow 
caused his death, there is no evidence of pneumonia, much 
less that the service-connected left knee disability somehow 
caused the purported pneumonia.  The appellant has had ample 
opportunity to secure medical evidence in her favor and 
submit the same to VA.  She has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Veteran's step-daughter somewhat similarly stated that 
the Veteran's left knee disability rendered the Veteran 
immobile, and that such resulted in a purported blood sugar 
complication, resulting in death.  See the Veteran's step-
daughter's August 2006 statement.  There is no medical 
evidence of record which in any way supports such 
speculation.  The medical evidence of record unequivocally 
indicates that the Veteran's smoking caused his lung cancer 
which caused his death. 

Neither the Veteran's step-daughter nor the appellant have 
demonstrated that they have any medical expertise to make 
such opinions or diagnoses.  They do not have medical 
expertise, and therefore cannot provide competent opinions 
regarding medical diagnosis or causation of the Veteran's 
fatal lung cancer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, any such statements offered in support 
of the appellant's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.                        

Accordingly, no medical evidence of record links the 
Veteran's service-connected left knee disability with his 
fatal lung cancer.  Rather, the medical evidence specifically 
attributes the Veteran's cancer to his 50 year history of 
smoking.  Therefore, element (3), medical nexus, is not 
satisfied and the appellant's cause of death claim [with 
respect to his left knee disability] fails on this basis.  

(ii.)  Radiation exposure

The appellant alternatively contends that the Veteran was 
exposed to ionizing radiation while serving on active duty at 
Camp Hanford, Washington from 1948 to 1952, which led to his 
fatal lung cancer.

The Board will address in turn the three methods, discussed 
in detail above, through which service connection based upon 
radiation exposure may be granted [38 C.F.R. §§ 3.309(d) and 
§ 3.311, and Combee].

(A.)   Presumptive service connection - 38 C.F.R. § 3.309(d)

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the Veteran must have died from a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity, as 
such terms are defined in the regulation.  See 38 C.F.R. § 
3.309 (d)(3) (2009).

The medical evidence of record establishes that the Veteran 
died of lung cancer, a disease listed in 38 C.F.R. 
§ 3.309(d)(2).  The Veteran's Honorable Discharge notes 
service in the 501st AAA Gun Battalion at Camp Hanford, 
Washington, and the appellant has submitted operation 
histories noting Camp Hanford's role in supplying weapons 
grade plutonium.  See the pamphlet entitled "Military 
Operations" submitted by the appellant.  For the purposes of 
this opinion, the Board finds that the Veteran was in fact a 
radiation-exposed veteran.  Accordingly, because the Veteran 
died of a disease listed in 38 C.F.R. § 3.309(d)(2), and he 
was a radiation-exposed Veteran, the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are 
applicable in this case.

Crucially, however, the 38 C.F.R. § 3.309(d) presumption may 
be rebutted if affirmative evidence to the contrary is 
included in the record.  See 38 C.F.R. § 3.307(d) (2009).  
Such is the case here.

As has been discussed above, the uncontroverted medical 
evidence of record demonstrates that the Veteran's fatal lung 
cancer was caused by smoking.  See the Veteran's October 2004 
death certificate.  As noted above, the record confirms that 
the Veteran had a long smoking history of 50 years, where he 
smoked approximately two packs per day.  

Neither the appellant nor her representative have produced a 
medical opinion to contradict the conclusions noted on the 
Veteran's death certificate.  Thus, the October 2004 death 
certificate stands unchallenged as competent medical evidence 
which serves to rebut the nexus presumption contained in 38 
C.F.R. § 3.309(d).
Service connection for the cause of the veteran's death 
cannot be established via this section.

(B.) Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311(a) essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made. 

Crucially, however, 38 C.F.R. § 3.311 also dictates that in 
no case will service-connection be established if there is 
affirmative evidence to establish that a supervening, 
nonservice-related condition or event is more likely the 
cause of the disease.  See 38 C.F.R. § 3.311(g).  

It is already established that a radiogenic disease, lung 
cancer, existed.  The appellant now contends that the disease 
resulted from radiation exposure.  Ordinarily, radiation dose 
estimates would be obtained under these circumstances 
pursuant to 38 C.F.R. § 3.311(a).  However, in this case 
38 C.F.R. § 3.311(g) is applicable, and a dose estimate is 
unnecessary because the medical evidence of record clearly 
demonstrates that a supervening, nonservice-related condition 
or event [i.e. the Veteran's 50 year history of smoking] is 
the cause of his fatal disease.  Accordingly, the award of 
service-connection is not permitted under 38 C.F.R. § 3.311.

(C.) Direct service connection - Combee

The Board is also obligated to consider service connection 
without reference to the radiation regulations, 38 C.F.R. §§ 
3.309(d) and 3.311.  The Federal Circuit in Combee determined 
that the regulations governing presumptive service connection 
for radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303(d) (2009).

With respect to Combee considerations,  a review of the 
evidence does not suggest that the Veteran's lung cancer was 
present in service or within the one year presumptive period 
after service [i.e., by June 1953].  The Veteran's death 
certificate pertinently notes that the Veteran was diagnosed 
with lung cancer five months before his death, a period of 
over five decades after his 1952 discharge from military 
service.  Accordingly, service connection may not be granted 
on a presumptive basis under 38 C.F.R. § 3.309(a).

Further, the Board has reviewed the medical evidence and 
finds that no competent evidence supports a conclusion that 
the Veteran's fatal lung cancer is related to his in-service 
exposure to radiation.  That is there is no evidence 
demonstrating a medical nexus between the Veteran's fatal 
disability and his military service.  
As has been discussed above, the only pertinent medical 
evidence of record is the Veteran's death certificate, which 
attributes his fatal lung cancer to his history of smoking.  
To the extent that the appellant and her representative are 
now claiming that the Veteran's fatal lung cancer is related 
to radiation exposure, or any other aspect of his military 
service, it is well established that laypersons without 
medical training, such as the appellant, are not competent to 
comment on medical maters such as etiology.  See Espiritu, 
supra.

Consequently, element (3), medical nexus, is not satisfied 
and the appellant's cause of death claim fails on a direct 
basis as well.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the Veteran's death, to include as due to the Veteran's 
service-connected left knee disability, and to in-service 
radiation exposure.  The benefit sought on appeal is 
accordingly denied.

Additional comment

The competent medical evidence demonstrates that the 
Veteran's lung cancer, and thus his demise, is a consequence 
of a long history tobacco use, possibly extending back into 
service. The appellant has not specifically contended that 
in-service tobacco use is responsible for the fatal lung 
cancer. In any event, the law mandates that when, as here, a 
claim is received by VA after June 9, 1998, a disability will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to a veteran's 
use of tobacco products during service. 
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) 
(2009).

2.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee replacement, for 
purposes of accrued benefits.

In an April 1992 rating decision, the Veteran was awarded 
service connection for residuals of a hemi-compartmental left 
knee replacement.  A 30 percent disability rating was 
assigned.

In March 2002, the Veteran claimed entitlement to an 
increased disability rating.  The RO denied the claim in an 
October 2002 rating decision.  The Veteran died in October 
2004, before his increased rating claim was finally 
adjudicated.  Upon the death of the Veteran, the appellant 
filed this claim for accrued benefits.

Relevant law and regulations

Accrued benefits - in general

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (West 
Supp. 2009); 38 C.F.R. § 3.1000 (2009).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the increased rating 
claim the Veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the claim of the Veteran 
and, by statute, the appellant takes the Veteran's claim as 
it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
As was noted by the Board above, entitlement to accrued 
benefits must be determined based on evidence that was 
physically present or constructively present [such as VA 
treatment records] in the Veteran's claims folder when he 
died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

At the time of his death, the Veteran's service-connected 
left knee disability was rated 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 [knee replacement 
(prosthesis)].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Diagnostic Code 5055 is clearly applicable because it 
pertains specifically to the disability at issue [left total 
knee replacement].  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the appellant has not requested than 
another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5055.  As discussed 
immediately below, Diagnostic Codes 5256, 5261, and 5262 may 
also be considered.

Specific rating criteria

Under Diagnostic Code 5055, the minimum rating is 30 percent.  
A 60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  If there are intermediate degrees of 
residual weakness, pain, or limitation of motion, Diagnostic 
Code 5055 instructs to rate by analogy to Diagnostic Codes 
5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009).

Ankylosis of the knee that is a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent evaluation.  Ankylosis in flexion 
between 10 and 20 degrees is rated 40 percent disabling.  
Ankylosis in flexion between 20 and 45 degrees is rated 50 
percent disabling.  Ankylosis which is extremely unfavorable, 
in flexion at an angle of 45 degrees or more is rated 60 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2009).

Limitation of leg extension is rated 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2009).

Analysis

Schedular rating

The Veteran's service-connected left knee disability is 
currently rated 30 percent disabling.  The next higher rating 
under Diagnostic Code 5055 is 60 percent.  As discussed 
above, intermediate levels of disability may be assigned.

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the left 
knee.  These criteria are disjunctive.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  Therefore, evidence of either severe painful motion 
or severe weakness will suffice for an increased disability 
rating.

With respect to painful motion, the competent medical 
evidence of record demonstrates that the Veteran's left knee 
disability manifested in severe painful motion at the time of 
his death.  Indeed, the September 2002 VA examiner 
specifically noted that the Veteran's left knee pain was 
reproduced at just 85 degrees of flexion, which is just over 
half the normal range of knee flexion 
[140 degrees].    

Subsequent treatment reports indicate that the Veteran 
complained of left knee pain with exercise.  See, e.g.,  the 
Veteran's December 4, 2002 VA treatment report.  Further, in 
May 2003, the Veteran specifically rated the pain he had in 
his left knee "close to nine" on a scale of one to ten, and 
pertinently indicated that the pain came whenever he stepped 
the wrong way.  See the Veteran's May 12, 2003 Telephone 
Interview transcript, pages 2 and 3.  

The October 2003 VA examiner crucially concluded that the 
Veteran's chronic left knee pain was a complication of his 
left knee arthoplasty.  See the October 2003 VA examiner's 
report, page 2.  At that time, range of motion assessments 
could not be taken based on the fact that the Veteran was in 
a wheelchair, was weak, and had tenderness and palpation over 
the medial aspect of the left knee.  See id., page 1.  

Based on the analysis and evidence listed above, and 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that the evidence of record indeed demonstrates 
"severe painful motion" of the left knee, thus meeting the 
criteria for an increased 60 percent rating under Diagnostic 
Code 5055.

Because the Veteran's left knee disability warrants an 
assignment of a 60 percent rating under Diagnostic Code 5055 
based on severe painful motion, the Board need not evaluate 
whether the left knee disability manifested in severe 
weakness in the affected extremity, or if there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion [i.e., more that 30 percent but less 
than 60 percent disabling] under Diagnostic Codes 5256, 5261, 
or 5262.

The Board further notes in passing that an ongoing 100 
percent rating is not available.  A 100 percent rating under 
Diagnostic Code 5055 is warranted only for one year following 
implementation of the prosthesis, and such was in fact so 
assigned for that period.  Specifically, following the 
Veteran's 1987 left knee replacement, he was in fact awarded 
a temporary total [100 percent] disability evaluation during 
his recovery time, spanning over a year.  

In short, the objective medical evidence of record indicates 
that the symptomatology associated with the Veteran's left 
knee disability warrants an increased disability rating to 60 
percent under Diagnostic Code 5055 on an accrued basis.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, painful motion and weakness are specifically 
contemplated in the schedular criteria under Diagnostic Code 
5055.  The Court has referred to "the canon of interpretation 
that the more specific trumps the general".  See Zimick v. 
West, 11 Vet. App. 45, 51 (1998) ("'a more specific statute 
will be given precedence over a more general one . . . . ") 
[quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 
(2005). Therefore, the specific diagnostic code, Diagnostic 
Code 5055, is properly applied here, rather than the more 
general 38 C.F.R. §§ 4.40 and 4.45.

Esteban consideration

The Veteran underwent surgery for his service-connected left 
knee and has a residual scar.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2009);                     
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The report of the September 1999 VA examination indicated a 
well-healed surgical incision related to the total left knee 
replacement surgery.  The report of the examination did not 
reveal that the scar was painful, caused instability, was 
particularly deep, or caused any limitation of motion. 

Bases on this medical evidence, the Board finds that the left 
knee scar was asymptomatic; a separate rating for the scar is 
not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed.

The Board notes that Congress amended 38 U.S.C.A. § 5121 to 
repeal a previous two year limit on accrued benefits. See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 
5121(a).
This change applies only to deaths occurring on or after the 
date of enactment, December 16, 2003, as is the case here. 

The RO has rated the Veteran 30 percent disabling from May 1, 
1988, the effective date of service connection, and at all 
times thereafter.  The Veteran's claim for an increased 
disability rating for his service-connected left knee 
disability was filed in March 2002.  Therefore, the question 
to be answered by the Board is whether any different rating 
should be assigned for the relevant time period under 
consideration, that is from March 2001 to the date of the 
Veteran's death in October 2004.  

After a careful review of the record, the Board can find no 
evidence supporting a finding that the Veteran's left knee 
disability was more severe from October 2001 to the date of 
the September 2002 VA examination.  VA treatment records 
dated prior to the September 23, 2002 VA examination fail to 
demonstrate severe painful motion or severe weakness of the 
Veteran's service-connected left knee.  On the contrary, the 
Veteran pertinently reported at an October 2001 VA evaluation 
that he had no difficulty with strength and that it did not 
hurt to walk, although he had foot pain at times.  See an 
October 2, 2001 VA progress note.  

Crucially, severe painful motion was not identified in the 
record until the September 23, 2002 VA examination, when the 
VA examiner pertinently observed that the Veteran had pain 
reproduced on flexion of just 85 degrees.  See the September 
2002 VA examiner's report, page 1.  The Veteran complained of 
severe knee pain at times thereafter, noting left knee pain 
with exercise in December 2002, and pain in his left knee 
"close to nine" on a scale of one to ten in May 2003.  See 
the Veteran's December 4, 2002 VA treatment report; see also 
the Veteran's May 12, 2003 Telephone Interview transcript, 
pages 2 and 3.  

Accordingly, the Board finds that disability rating for 
accrued benefits purposes is increased from 30 to 60 percent 
disabling as of the date of his September 23, 2002 VA 
examination.  The 60 percent rating is in effect for accrued 
benefits purposes until the date of the Veteran's death in 
October 2004.  

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left knee disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, the symptomatology associated with the Veteran's 
left knee disability, severe painful motion, is specifically 
contemplated under Diagnostic Code 5055 discussed above.  
Accordingly, the Board finds that the Veteran's disability 
picture has been sufficiently contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment   See 
38 C.F.R. § 3.321(b)(1).  

With respect to hospitalization, the record does not show 
that the Veteran required frequent hospitalizations for his 
service-connected left knee disability, and the appellant 
does not so contend.

With respect to marked interference with employment, the 
medical and other evidence of record fails to demonstrate 
that the Veteran's left knee disability in and of itself 
caused marked interference with employment, over and above 
that contemplated in the VA Ratings Schedule.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.   See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, marked interference 
with employment is not demonstrated.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's left knee disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons set out above, the Board has found, based 
upon the evidence of record at the time of the Veteran's 
death, that the assignment of an increased 
60 percent disability rating for the Veteran's service-
connected left knee disability is warranted.  Entitlement to 
accrued benefits is granted. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to an increased disability rating to 60 percent 
for service-connected residuals of a hemi-compartmental left 
knee replacement on an accrued basis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

3.  Eligibility for death pension benefits.  

The appellant seeks entitlement to death pension benefits.  
For reasons explained below, the Board believes that a remand 
of this issue for further evidentiary development is 
warranted.  

Reason for remand

The VA denied the appellant's claim for death pension 
benefits upon determining that her countable income exceeded 
the maximum annual death pension limit set by law.  See the 
June 5, 2006 letter from the RO.  

The appellant's representative has argued that it does not 
appear that the appellant's expenses have been properly taken 
into account by the VA.  The record demonstrates that the 
appellant submitted a medical expense report in August 2006 
that listed expenses for Medicare and other private medical 
insurance.  However, the appellant failed to indicate the 
actual dollar amount of each expense.  

Further, it is unclear from the record whether the appellant 
was aware that the expenses of the Veteran's final illness, 
burial, and just debts may be counted to reduce her income 
for the calendar year following the Veteran's death or the 
12-month period in which she paid expenses, whichever is more 
beneficial to the appellant.  See 38 C.F.R. § 3.272(h) 
(2009).   

A remand is necessary to ensure that the appellant is 
notified of above information and afforded an opportunity to 
provide the VA with a complete listing of relevant expenses, 
with dollar amounts provided, which may reduce her countable 
income for VA death pension purposes.
  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should notify the appellant of the 
eligibility requirements for receipt of 
death pension benefits.  The appellant 
should be made aware of the types of 
expenses that may reduce her countable 
income, to include those associated with 
the Veteran's final illness, burial, and 
just debts.  The appellant should be 
afforded the opportunity to submit income 
and expense reports for the years from 
2005 to the present.  Any such records so 
obtained should be associated with the 
Veteran's VA claims folder.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should  
readjudicate the appellant's death pension 
claim.  If the benefit sought on appeal 
remains denied, VBA should provide the 
appellant with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


